Citation Nr: 1725382	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  12-03 690	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for chronic pain.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, claimed as secondary to a lumbar spine disability and chronic pain.

4.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Aaron William Fields, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel
INTRODUCTION

The Appellant had active duty for training service from June 1986 to September 1986, with additional subsequent service in the United States Army National Guard.

This matter comes before the Board of Appellants' Appeals (Board) on appeal from an April 2010 rating decision and April 2010 administrative decision by the Department of Appellants Affairs (VA) Regional Office (RU) in Albuquerque, New Mexico.

The Board remanded the Appellant's claims for additional development in July 2016.  The requested development, specifically confirmation of National Guard service, the attempt to obtain relevant treatment records for any National Guard service, and the provision of a VA examination for the low back all were completed.  As such, the Board finds that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Appellant's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  A low back disability was not shown in the Appellant's period of active duty for training or inactive duty training service, is not otherwise related to that period of service, and may not be presumed to have occurred therein; as to the Appellant's additional Army National Guard service, the low back disability was not incurred during such service and was not aggravated by such service.  

2.  Inasmuch as the Appellant has consistently reported that his claim for chronic pain refers to the pain associated with his low back disability (otherwise adjudicated herein), the claim of entitlement to service connection for chronic pain is redundant and moot.

3.  An acquired psychiatric disorder was not shown in the Appellant's period of active service, is not otherwise related to that period of service, may not be presumed to have occurred therein, and was not caused or aggravated by a service-connected disability.

4.  The Appellant's 's period of active duty for training service from June 1986 to September 1986 and any additional active duty for training or inactive duty training service in the Army National Guard was not during a period of war.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  Having rendered the claim of entitlement to service connection for chronic pain moot, the claim is dismissed.  38 U.S.C.A. § 7105 (West 2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  Service connection for an acquired psychiatric disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

4.  The basic requirements for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 5303 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.12 (2016).

R



EASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Appellant nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2014); 
38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2016).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id; see also Acciola v. Peake, 22 Vet. App. 320 (2008).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the Appellant would not qualify as a "Veteran" by virtue of ACDUTRA service alone.  

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

With respect to periods of active service, to establish a right to compensation for a present disability on a direct basis, an appellant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  As noted above, however, such presumption is not applicable to periods of ACDUTRA or INACDUTRA.

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

Service personnel records show that the Appellant's service from June to September 1986 was ACDUTRA. The Appellant contends that his preexisting low back disability, incurred in September 1989 in a workplace accident outside of service, was aggravated by his subsequent Army National Guard service.  He believes that he then developed psychiatric problems due to the low back pain and other symptoms.  As will be discussed below, his claim for chronic pain has been attributed to his low back disability and is not a separate claim.

An Evaluation Report for the period from December 1989 to November 1990 noted that the Appellant's principal duty title was Senior Gunner and his duties included assisting in loading, preparing, and firing the Chaparral missile.  Military personnel records indicate that for the period from March, 24, 1989, to March 23, 1990, the Appellant earned 45 inactive duty points and 15 active duty points.  The Appellant earned an additional 10 inactive duty points the following year.  From September 1990 to March 1992, the Appellant was inactive National Guard or was not called for service.

As to the medical records, a Report of Medical Examination in March 1986 prior to enlistment in the Army National Guard included normal examination of the spine and psychiatric systems.  In a contemporaneous Report of Medical History, the Appellant denied a history of recurrent back pain, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.

In September 1989, the Appellant tripped on an angle iron at his non-military workplace and fell on his back.  He attempted to continue to work for about an hour, but by then his back was hurting so badly that he could barely walk and could not continue to work.  The initial diagnosis was lumbar strain, as x-rays showed no bony abnormalities, although there was potentially some slight decrease in the L4-L5 disc space height.  

An October 1989 private treatment record noted that the treatment provider had been following the Appellant for a back injury incurred on the job in September 1989.  "Initially, it was felt to be a simple lumbosacral strain, however, he has not responded favorably to medication and physical therapy modalities, including TENS unit trial."  As such, the Appellant was being scheduled for an orthopedic consultation to rule out discogenic disease.  "In the meantime he is a 'not fit for duty' status."

A January 1990 CT scan showed borderline spinal stenosis at L3-L4 and L4-L5, widespread degenerative facet changes and ligamentous hypertrophy, and thecal sac effacement at L4-L5 and L5-S1.  Thereafter, he was seen by his treatment provider who diagnosed mild degenerative disc process and released the Appellant to work with no lifting over 25 pounds and no repetitive jumping or bending.  A May 1990 letter from his private physician to the Appellant's employer noted MRI findings of disc protrusion at L4 and L5, which were consistent with the Appellant's reports of pain radiating to the bilateral hips.  The physician did not believe that the Appellant was a surgical candidate and that treatment could continue with analgesics, muscle relaxants, physical therapy, and back education.  A July 1990 treatment record indicated that the Appellant should continue with fairly light activities and if light duty was available at work that would be a reasonable option.  Based on his condition, it was recommended that the Appellant not lift more than 50 pounds and might need work accommodations in the future to ensure that restriction.  In August 1990, the Appellant reported that his problems with the back continued without any improvement and that his symptoms only were helped by continued pain medication.  A November 1990 lumbar myelogram was within normal limits.

In March 1991, the Appellant underwent an examination as part of his workers' compensation claim.  At that time, he reported daily low back pain of varied intensity, which radiated to the left lower extremity.  The Appellant stated that the pain limited him to walking for no more than a mile and a half at a time, sitting for more than two hours at a time, standing for more than an hour and a half at a time, or lifting over 15 to 20 pounds.  The Appellant was not working at that time and kept busy with walking, reading, and other activities.  He denied a previous history of back injury or back pain.  Contemporaneous x-rays showed spina bifida occulta at S1, with well-preserved disc spaces and no evidence of degenerative changes.  The impression was a history of disc protrusion at L4-L5 by MRI report and chronic low back pain with left leg radicular complaints but no objective evidence of radiculopathy.  The examiner tentatively indicated that it was not expected that the Appellant would be able to return to work as a laborer.

An April 1991 private treatment record indicated that the Appellant's condition had improved to the point that he demonstrated a capability of working within the medium duty category.  He could lift 20 to 50 pounds occasionally, 20 pounds frequently, and 10 pounds constantly.  In March 1992, the Appellant described chronic back pain with occasional flare-ups.  

An April 1994 private record included the Appellant's reports of continued pain in the low back radiating down the left leg.  On examination there was mild limitation of motion of the lumbar spine and straight leg raises were positive on the left side.  Diagnostic impression was herniated disc at L4-L5 eccentric to the left with chronic low back pain and left leg radicular symptoms.  The record noted that the Appellant's impairment rating and restrictions had remained unchanged.  The Appellant was told to return in six months or sooner if needed.  

In May 2003, the Appellant reported that he was restricted in his work in the floor covering industry due to left thumb and wrist pain.  These problems limited his ability to undertake certain jobs due to left hand/wrist pain with lifting and other activities.  He failed to mention any problems with his low back that limited his work activities.

In July 2003, the Appellant was involved in a motor vehicle accident, which resulted in a whiplash injury and ultimately he experienced increased back pain.  By December 2003, the Appellant felt good enough to do some heavy housework.  August 2004 x-rays showed facet sclerosis at L5-S1 and spina bifida occulta at S1.

A November 2004 letter from the Appellant's then-girlfriend noted that the Appellant had been involved in a car accident about one and a half years previously, wherein he injured his back.  The letter noted that the Appellant had experienced previous back problems for as long as the girlfriend could remember - and the couple had been together for over 10 years.  She believed that the motor vehicle accident had aggravated the back disability.

A December 2004 treatment record noted a lifting back injury at work in the early 1990s with resulting disc herniations at L3, L4, and L5.  The Appellant had physical therapy "and recovered from this injury."  He believed that he had aggravated the injury with the July 2003 motor vehicle accident.  He reported low back pain for "over a year" and that he was unable to work due to the pain.

An August 2008 private treatment record stated, in relevant part, "The patient worked in construction and had an initial back injury in 1990 from which he seemingly recovered.  He then worked as a carpet installer until 2003 when he and his son were rear ended by a car traveling about 40-50 mph when they were stopped.  He had subsequently an exacerbation of his back injury and was classified as completely disabled in 2005."

In September 2008, the Appellant first discussed mental health problems.  The private treatment record noted, "We had a long discussion of what sounds like some anxiety symptoms that he gets intermittently.  He says these have dated from his initial automobile accident and are essentially unpredictable."  The treatment provider suggested that the Appellant more than likely had an "anxiety" that possibly was related to the motor vehicle accident.

In a November 2009 statement accompanying his initial claim for VA compensation benefits, the Appellant stated that he had suffered an industrial accident in September 1989, but continued to attend drills, perform his duties as a senior gunner, and engage in PT.  After a period of time he was unable to perform his duties, as doing so was making his condition worse.  The Appellant notified his commander about his accident at work and together they came to the decision that inactive status would be best for the Appellant.  In his claim, the Appellant stated that his injuries were aggravated and possibly worsened due to service.  In addition, depression contributed to his disabilities, as he was saddened when he was unable to fulfill his obligations.

A November 2010 letter from a private treating physician indicated that the Appellant was doing well in general on his current medications.  In addition, the letter indicated that the Appellant initially injured his back at work in September 1989.  "Apparently after that initial injury, he was active duty with his reserve unit and exacerbated his initial back injury and was told that he would have to participate in this exercise or risk a note on his record to that effect.  He continued to engage in active duty training that he feels further aggravated his back injury."  The diagnostic impression was degenerative joint disease with chronic pain.

An August 2011 letter from the same private physician indicated that he had treated the Appellant for a number of years.  The Appellant "explained to me that he had been injured initially in September[] 1989 while serving in a National Guard Unit.  In spite of his injury, he continued to train with the National Guard enduring fairly rigorous exercise in a missile battalion.  He further injured his back as a result of this activity."  The Appellant had experienced "chronic back problems ever since.  He had been gainfully employed prior to his back injury and now is really no longer able to work and is on medications for chronic pain."  The letter indicated that apparently the Appellant "never received any significant medical care or advice while he was participating in National Guard activities and felt compelled to continue to perform those activities in spite of his back pain."

The Appellant underwent a VA spine examination in October 2016.  The examiner noted review of the claims file and medical records.  There were diagnoses of intervertebral disc syndrome and degenerative disc disease from 2005.  The Appellant reported onset of low back pain when he was a small child and that he was seen by medical professionals for the problem.  He did not recall receiving a specific diagnosis.  In 1989, while working as a laborer he slipped and fell, injuring his back.  The Appellant subsequently received treatment for the injury.  The Appellant indicated that he believed his back had healed, although he still had pain, until he was involved in a motor vehicle accident that caused serious problems with his back and for which he was receiving supplemental security income from the Social Security Administration.  The Appellant noted his belief that his duties in the National Guard worsened his back disability, due to lifting missiles and doing PT.  He now was seeing a treatment provider for his back problems and reported constant pain.  Following examination, the examiner concluded that the Appellant did not have fibromyalgia and that lay and medical evidence established that the Appellant's chronic pain was due to his back disability.  In addition, the examiner concluded that the Appellant's lumbar spine disability was less likely than not caused by or aggravated by service.  The rationale noted the Appellant's current reports of back pain dating back to childhood and the 1989 industrial accident that caused significant back pain.  In addition, a July 1990 treatment record indicated that the Appellant had been told not to lift more than 50 pounds.  There was no evidence in the file to support the Appellant being forced to exceed this lifting restriction or any evidence that service worsened his back pain.  Further, the examiner indicated that after service the Appellant trained to be a carpet layer and stated at the examination that he used to lift hundreds of pounds of carpet and walk upstairs with it.  The examiner noted that this would be an unusual choice if one were already experiencing chronic back pain.  Furthermore, the examiner stated that carpet laying was considered a "high risk" profession for subsequent back pain.  Finally, the examiner indicated that a treatment note from August 2008 stated that the Appellant had recovered from his initial back injury decades before and then worked installing carpet until 2003 when he was rear ended in a car crash and that the 2003 accident had exacerbated the original back pain.

The Appellant was afforded a VA fibromyalgia examination in October 2016.  The Appellant stated that he did not recall a past diagnosis of fibromyalgia, although he recalled his treatment providers discussing it.  He did not recall filing a claim for fibromyalgia and noted that he had chronic pain in the low back and left leg, with occasional pain in the shoulders, wrists, and ankles.  Following examination, the examiner concluded that the Appellant did not now or previously have a diagnosis of fibromyalgia.

The Appellant was afforded a VA mental disorders examination in November 2016.  The examiner noted review of the claims file and medical records.  The examiner diagnosed an adjustment disorder, with mixed anxiety and depression, persistent form.  The Appellant denied a pre-military psychiatric history or during active service.  The examiner also noted that there were no reported mental health symptoms at the time of the September 1989 workplace accident.  The Appellant had a motor vehicle accident in 2003 and the examiner documented that his first symptoms of anxiety and depression were made during treatment for chronic back pain in 2008.  The Appellant reported treatment for pain and mental health symptoms since about 2006, although there was no documentation of the treatment in the record.  During his National Guard service, the Appellant also worked in construction.  In the mid-1990s he started working in the flooring industry and eventually started his own company and worked as a subcontractor.  His attendance was good and performance excellent.  In 2003, he was rear-ended in a motor vehicle accident.  The Appellant reported initially injuring his back in 1989 in an industrial accident and that the 2003 motor vehicle accident "aggravated my symptoms."  He had been classified as disabled by the Social Security Administration since 2005 due to low back disability and depression.  Following examination, the examiner concluded that the Appellant's diagnosed adjustment disorder was at least as likely as not etiologically related to his medical conditions (to include degenerative disc disease with chronic pain of the lumbar spine).  The rationale specifically reiterated much of the information outlined above.

In support of his claim, the Appellant submitted a November 2016 letter from a private treating physician.  The physician noted prior treatment of the Appellant in July 2012.  The letter indicated that the Appellant had a known history of chronic back pain, which the Appellant reported starting in 1980 after an industrial accident.  The letter also stated that the Appellant had, "military service from 1986-92, which only aggravated the problem.  Back pain worsen[ed] while on duty.  He is currently under pain and spine management."

As to the Appellant's claim for chronic pain, he has consistently attributed this claim to the pain due to his low back disability, which otherwise is adjudicated herein.  Moreover, the October 2016 VA examination report specifically found that the Appellant did not have fibromyalgia and that his claimed chronic pain was due to his low back disability.  As such, the Board finds that the claim for entitlement to service connection for chronic pain is redundant and moot and will be dismissed.  See 38 U.S.C.A. § 7105 (West 2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In reaching that conclusion, the Board recognizes the Appellant's reports of intermittent pain involving other joints; however, the evidence clearly establishes that the claim for chronic pain is an extension of the low back disability.  

As to the Appellant's low back disability, the Board finds the preponderance of the evidence against finding that the preexisting low back disability was aggravated by the Appellant's Army National Guard service.

In reaching that conclusion, the Board finds the opinions expressed in the October 2016 VA examination report are the most probative evidence of record.  The opinions were based on review of the claims file, interview of the Appellant, appropriate diagnostic testing, and a physical examination.  The examiner considered the evidence of record and concluded that the Appellant's low back disability was less likely than not caused by or aggravated by service.  The examiner provided an extensive rationale for the opinions expressed, including a discussion of the August 2008 private record indicating that the Appellant recovered from his 1989 accident until the back problems flare-up again following the 2003 motor vehicle accident.  In addition, the examiner found it highly suggestive that the Appellant's post-service entrance into employment as a carpet installer that required the lifting of hundred plus pound objects to suggest against a history of chronic back pain.  A complete rationale for the opinions was provided and the findings were consistent with the evidence of record.

The Board acknowledges the positive opinions the Appellant has submitted from separate private physicians.  As to the November 2010 and August 2011 opinions, they appear to have been based on an inaccurate factual premise.  The August 2011 letter specifically indicated that prior to the September 1989 injury the Appellant had been gainfully employed, but thereafter had not really been able to work.  The foregoing fails to account for the Appellant's years of post-service work laying flooring and the 2003 motor vehicle accident.  As to both the foregoing opinions and the November 2016 opinion letter from a second physician, all the opinions fail to discuss the multiple treatment records indicating that the Appellant had recovered from his initial 1989 injury and attributing present problems to the results of a 2003 motor vehicle accident.  As these opinions do not appear to have considered all the relevant facts and circumstances of record, the Board finds the above opinions of limited probative value.

In addition, the Board has considered the Appellant's general assertions that his low back disability incurred in the September 1989 workplace accident was aggravated by his Army National Guard service.  In that regard, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, during the year from the date of the September 1989 accident to the date of the last period of creditable National Guard service in September 1990, the Veteran was in a "not fit for duty" or light duty status as noted by his treating clinicians.  The Board also finds the Appellant's current assertions problematic given the December 2004 and August 2008 private treatment records both indicating that the Appellant had recovered from his 1989 workplace injury prior to the 2003 motor vehicle accident.  The foregoing strongly suggests the absence of even a continuity of symptomatology from the Appellant's Army National Guard service to the present, which certainly fails to support his current contentions of his Army National Guard service permanently aggravating the preexisting September 1989 injury.  Given the foregoing, the Appellant's lack of demonstrated medical expertise, and the complexity of finding aggravation of a preexisting disability due to National Guard service, the Board concludes that in this case his statements regarding any such link are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the October 2016 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Appellant is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

There is no lay or medical evidence to suggest that the Appellant incurred his current back disability during his initial period of ACDUTRA and all the evidence demonstrates that the initial back problems were the result of the September 1989 non-service accident.  As such, there is no basis for granting the claim based on in-service incurrence.  As to in-service aggravation, the most probative evidence of record is the October 2016 VA medical examination report and the Board finds the opinions expressed therein significantly outweigh the other medical and lay evidence of record, for the reasons discussed above.  As such, entitlement to service connection for a low back disability is not warranted.

As to the Appellant's diagnosed acquired psychiatric disorder, there is no lay or medical evidence to suggest incurrence of the psychiatric disorder during the Appellant's active service or evidence indicating that the current acquired psychiatric disorder is otherwise related to the Appellant's service.  As noted above, he asserts that his mental health problems were caused by the symptoms associated with his low back disability.  As discussed above, service connection has not been established for any disability, to include the low back.  As such, service connection may not be established for an acquired psychiatric disorder, as secondary to a service-connected low back disability, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).    

With regards to otherwise granting service connection on a direct basis, the Board notes that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service or symptomatology was consistent from service.  38 C.F.R. 3.303(d) (2016).  Currently, there is no evidence of record indicating the Appellant was treated for or diagnosed with an acquired psychiatric disorder in service, nor does the Appellant argue the disorder began in service or that he experienced a continuity of symptomatology from service.  Furthermore, no medical opinion has related his current acquired psychiatric disorder directly to service or any other incident of service.  Therefore, service connection for an acquired psychiatric disorder on a direct basis is not warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Nonservice-Connected Pension Benefits

The law authorizes the payment of a nonservice-connected disability pension to a wartime Appellant who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Appellant: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 
38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

As to the requirement of wartime service, a Appellant meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. 
§ 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  With regard to the Persian Gulf War, the period beginning on August 2, 1990, through a date to be prescribed by Presidential proclamation or law, is the established period of war.  38 C.F.R. § 3.2(i). 

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous.  Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17.

VA's determination of whether a claimant's service meets the threshold statutory requirements is dependent upon service department records verifying the character of a claimant's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000). 

The threshold issue to initially address in a pension case is whether an Appellant has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if an Appellant does not have the requisite wartime service, there is no need to proceed further or address any other issue.

In this case, the Appellant's period of active service from June 3, 1986, to September 6, 1986, meets the 90 consecutive day requirement, but none of that service occurred during a period of war.  The Board notes that additional service in the Army National Guard is of record that includes evidence of active service, namely Active Duty for Training (ACDUTRA).  That said, the Appellant earned active duty points during the period from March 1986 to March 1990.  Thus, the Appellant had no active service during his period in the Army National Guard that occurred during a period of war because, as noted above, the Persian Gulf War is defined as the period from August 2, 1990.  The Appellant did have some Army National Guard service in the time period from March 24, 1990, to September 13, 1990; however, none of these points were active duty points.  Thereafter, the Appellant either was on Inactive National Guard status or was a Unit Member with no service.  Thus, the Appellant does not meet the requisite service requirements to qualify for nonservice-connected pension benefits.

The Board is bound by the applicable law and regulations as written and it has no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104(c).  As there is no legal basis upon which to award nonservice-connected pension benefits, the appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for a low back disability is denied.

The claim for entitlement to service connection for chronic pain is dismissed as moot.

Entitlement to service connection for an acquired psychiatric disorder, to include depression, is denied.

Entitlement to nonservice-connected pension is denied.




______________________________________________
J. W. FRANCIS
Appellants Law Judge, Board of Appellants' Appeals

Department of Appellants Affairs


